DETAILED ACTION

Status of claims and claim amendments

This office action is in response to the amendment filed 10/26/2020, in which claims 1, 7, 14 have been amended.


Response to Applicant’s arguments/remarks 

Applicant’s arguments/remarks made in the 10/26/2020 amendment have been fully considered but were not found to be persuasive. Examiner’s response is provided for each of the arguments in separate subsections below.

In response to the following Applicant’s argument on page 8 to 9:

Furthermore, the Office action does not provide any reasoning as to how paragraph [0048] is purported to teach "assigning a classification to the numerical representation of the language-dependent data element

Classifying a document (e.g. a dataset) using a classification database does not teach assigning a classification to a "numerical representation of the language-dependent data element."

Srihari does not teach or suggest "assigning a classification to the numerical representation of the language-dependent data element," as claimed

Reading the claim language recited above in the light of specification paragraph [0121] of pending application:

Asplund [0121] For example, a date such as Jan. 1, 2018 may be converted to a numerical representation, such as the number “43101.” In some embodiments, the table detection module 704 is configured to perform language-specific parsing as well as apply calendar support for multiple calendar types (for example, Gregorian, Japanese, religious, and the like). As described above, this conversion allows insights to be generated for datasets in multiple different languages without the need for multiple language service packs or modules (recommenders) for individual languages.

Based on recited paragraph above, Examiner finds the steps for “assigning a classification to the numerical representation of the language-dependent data element” in the claim 1 is merely a process of generating a numeric value of ‘y’ from a data ‘x’ in a function: “y=f(x)”, where x may be a language-specific data such as an alphabet character or even a group of characters or string value, “Jan 1, 2018” where ‘y’ may be a decimal number such as “43101” as recited in the specification of pending application.

Accordingly, Examiner interprets the method of “assigning a classification to the numerical representation of the language-dependent data element” as a step for generating a numerical value from a set of characters or a string.

For this reason, Examiner recited the teachings of Srihari paragraph [0048] in the Non-final rejection:
(Srihari, par. [0048] lines 6-12: “At step 201, electronic source documents 303 containing non-Romanized entities are received from one or more data sources. In step 202, the computer program 301 may encode the source documents 303 in step 201 from encodings such as ASCII, Latin 1, Guobiao (GB), Big-5 or Big5 and/or Hanzi (HZ) encoding into a standard document 303 encoding format, such as Unicode, ASCII and the like.”)

Note that ASCII table (American Standard Code for Information Interchange) has one-to-one mapping of alphabet character to numerical value such as a decimal and a hex.  As an example, a string “ABC” would be translated into “065066067” in decimal or “414243” in hex from the ASCII table.


    PNG
    media_image1.png
    750
    1151
    media_image1.png
    Greyscale

Source: https://simple.wikipedia.org/wiki/ASCII

Accordingly, Examiner maintains previously issued rejection of claims.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 2017 /0061286 A1, hereinafter Kumar in view of Srihari et al., US 2011/0137636 A1, hereinafter Srihari and further in view of Ahuja et al., US 20130246334 A1, hereinafter Ahuja.

As per claim 1. (Currently Amended) An electronic processor implemented method of providing insight results for a dataset, the method comprising: 
Kumar discloses a method of providing insight results of a dataset comprising user data: 
(Kumar par. [0006] “In general, another innovative aspect of the present disclosure described in this disclosure may be embodied in a method for generating a master dataset including user data, item data, and user-item interaction data of a plurality of users)

receiving the dataset and a user query relating to the dataset; determining a language associated with a language-dependent data element in the dataset; 
Kumar does not explicitly discloses a method of receiving the dataset and determining a language associated with a language-dependent data element in the dataset.

converting based on the language, the language-dependent data element into a numerical representation of the language-dependent data element and assigning a classification to the numerical representation of the language-dependent data element, 
Kumar does not explicitly discloses a method of converting the language-dependent data element into a numerical representation of the language-dependent data element and assigning a classification to the numerical representation of the language-dependent data element.

wherein the assigned classification is selected from a group consisting of a dimensional data classification and a measure data classification;
Kumar does not explicitly discloses a method of comprising a group consisting of a dimensional data classification and a measure data classification.

generating an insight result based on the user query and the dataset including the numerical representation of the language-dependent data element and the assigned classification, 
Kumar discloses a method for generating an insight result (“a master dataset including user data”) based on the user dataset (Kumar par. [0006] “In general, another innovative aspect of the present disclosure described in this disclosure may be embodied in a method for generating a master dataset including user data, item data, and user-item interaction data of a plurality of users, selecting a subset of features and a subset of rows in the master dataset, the subset of rows corresponding to a first set of users sharing a similar”)

wherein the insight result comprises at least one result from a data analysis of the dataset based on the user query; and outputting the insight result to a user interface.  
Kumar discloses a method of configuring system providing user with result from a data analysis of the dataset (e.g.,” the recommendation server 102”) based on the user query: Kumar [0030] 10-19: “In some implementations, the recommendation server 102 provides services to a data analysis customer by receiving and processing information from the plurality of resources or devices 108, 110, and 114 to create predictive models and, in some instances, generate recommendations based on those models.”)

However, Srihari discloses a method of receiving language-dependent input to the “IE Native language Entity tagging And Translation” module and performs a machine translation of the input document: (Srihari, [FIG.1], element 101, 102, 103)

Moreover, Srihari teaches a method of encoding (“converting”) the non-Romanized classification of entities (e.g., “language-dependent data”) into ASCII (e.g., “assigning a classification to the numerical representation”) and Unicode and the like. In another words, the classification of “non-Romanized entities” may be encoded into ASCII and Unicode which are numerical representation of language-depended data element. As an example, the computer program 301 may encode the source documents 303   in step 201 from encodings such as Latin 1, (e.g., “language-dependent data”) encoding into a standard document 303 encoding format, such as Unicode and  ASCII (e.g., “assigning a classification to the numerical representation”) and the like.
(Srihari, par. [0048] lines 6-12: “At step 201, electronic source documents 303 containing non-Romanized entities are received from one or more data sources. In step 202, the computer program 301 may encode the source documents 303 in step 201 from encodings such as ASCII, Latin 1, Guobiao (GB), Big-5 or Big5 and/or Hanzi (HZ) encoding into a standard document 303 encoding format, such as Unicode, ASCII and the like.”)

Furthermore, Ahuja discloses a method of configuring analytic classification view including measures for each new subset of classified objects (e.g.,” a measure data classification”) in a category that are represented in the updated view, where each new subset corresponds to a specific metadata element of the selected dimension group (e.g., “a group consisting of a dimensional data classification”). As an example, measures include a total count and total combined size for each displayed subset of classified objects (e.g., “a measure data classification”), where each subset is associated with a particular category.
(Ahuja [0284] Presentation module 220 can present a classification view of objects identified during a classification task and summarized by many dimensions. Objects represented in the summaries of a classification view are referred to herein as ` classified objects. The summaries of the classification view can include measures that quantify the classified objects by categories and other various dimensions. In example embodiments, measures include a total count and total combined size for each displayed subset of classified objects, where each subset is associated with a particular category.
Ahuja [0287] At 2540, updated summaries can be provided back to presentation module 220, which can present an updated classification view to the user. The updated view can include measures for each new subset of classified objects in a category that are represented in the updated view, where each new subset corresponds to a specific metadata element of the selected dimension group.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Srihari and Ahuja into the system of Kumar because, they are analogous art as being directed to the same field of endeavor, the method of analysis for providing data analysis.

One of ordinary skill in the art would have motivated to combine the teachings of Srihari, a method of encoding or converting plurality source of non-Romanized language text into a standard document encoding format (See Srihari, par. [0048] lines 6-12) so that system may not only be capable of taking multilingual text input but being able to process remaining tasks based on a single type of language source, which may further reduce the complexity of system and therefore, producing improved system performance.

Furthermore, one of ordinary skill in the art would have motivated to combine the teachings of Ahuja, a method of presenting summaries of the classification view including measures with classified objects and other various dimensions because it would enhance the system of Kumar with improved data analysis technique, which may produce enhanced performance on generating recommendations.



As per claim 2, (Original) The method of claim 1, Kumar discloses a method of creating a table with various kind of user data into rows of a dataset including a selection of possible columns which may be used in building a model:

wherein the language-dependent data element is selected from a group consisting of a column header of data included in the dataset, a row header of data included in the dataset, and a data value included in the dataset. (Kumar, par. [0081] “In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model. Example columns are shown in brackets as [column description] and the split between user data, item data, and interaction data in a row is shown by a pair of asterisks as [**]. The last column ([User response to current item]) is the "output" column that the model will be trained to predict. All the other columns are "input" columns.”)

As per claim 3, (Original) The method of claim 1, wherein determining the language associated with the language-dependent data element 

Kumar discloses a method of configuring system to implement their own API (e.g., “application programming interface”) for the transmission of instructions, data, results, (e.g., “transmitting at least a portion of the dataset”) and other information between the servers 102, 108, and 110 and an application installed or otherwise implemented on the client device 114:

includes transmitting at least a portion of the dataset to a language determination program via an application programming interface.   (Kumar, FIG.1, par. [0042] lines 11-20: “Also, instead of or in addition, the servers 102, 108, and 110 may each implement their own API for the transmission of instructions, data, results, and other information between the servers 102, 108, and 110 and an application installed or otherwise implemented on the client device 114. In some implementations, the servers 102, 108, and 110 may include one or more virtual servers, which operate in a host server environment and access the physical hardware of the host server including, for example, a processor, memory, storage, network interfaces, etc., via an abstraction layer (e.g., a virtual machine manager)” )

As per claim 4, (Original) The method of claim 3, wherein the language determination program provides a language type and a desired translation language.  

Kumar does not disclose explicitly discloses a method of determining language type and desired translation language.

However, Srihari discloses a method of configuring a system with a computer program which is capable of classifying the entities based on the native orthographic origin of each entity and provides transliteration of a non-Romanized source input documents into a Romanized target language: (Srihari par. [0092] line 5: “The computer program 301 received an input from electronic documents 303 containing Arabic entities 307. The computer program 301 classified the entities 307 based on the native orthographic origin of each entity. In some alternatives, the computer program 301 may apply a Bayesian or Nairve bayes classifier using n-grams of the characters or letters in the entities 307. [0093] The computer program 301 may contain a module that can provide transliteration for an input from electronic documents 303 containing Arabic entities 307 into another Romanized target language, using probabilities of how likely one or more graphemes in the source language will map to one or more graphemes in the target language and also a list of entities 307 with their associated frequency in the target language.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Srihari into the system of Kumar because Kumar would have motivated to use Srihari’s feature of system that can perform transliteration of a non-Romanized source input documents into a Romanized target language, which enable multilingual capable system for recommendation.

Claims 5, 11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Srihari and further in view of Ahuja and Burgoon et al., US 2004/0111410 Al, hereinafter Burgoon.

As per claim 5, (Original) The method of claim 1, further comprising 

determining metadata describing a property of the dataset wherein the property comprises at least one selected from a group consisting of a column header associated with the dataset, a column footer associated with the dataset,  

and metadata associated with the dataset describing a value property types associated with a data value in the dataset and wherein generating the insight result includes 

Kumar teaches a method of generating text features from the description of text and title in a vector space representation (e.g., “numerical representation”) and stores it as item data and classifies (e.g., “assigned classification”) the item according to the item attributes:

generating the insight result based on the metadata, the user query, and the dataset including the numerical representation and the assigned classification.  (Kumar, par. [0064] lines 11-14: In some implementations, the data collection module 220 identifies or classifies users and/or items not according to an ID, but according to the user/item attributes, , par. [0067] lines 10-14: “The data collection module 220 instructs the text analytics module 222 to generate text features from the description text and title, for example, vector space representation of the description text and title and stores it as item data”)

In conclusion, Kumar does not disclose explicitly discloses a method of describing property comprises at least one selected from a group consisting of a column header associated with the dataset, a column footer associated with the dataset. 

Moreover, Kumar also does not disclose explicitly discloses a method of representing a value property types associated with a data value in the dataset.

However, Burgoon discloses a method of creating an order table with column footer “Order” and column headers associates with dataset (Burgoon, [FIG.6] Order Table)

    PNG
    media_image2.png
    351
    1110
    media_image2.png
    Greyscale

Furthermore, Burgoon teaches a method of describing variance type to whether the value of the attribute (e.g., “property types”) with a known number (e.g., “a data value”) (Burgoon, par. [0347] “Variance Type refers to whether the value of the attribute is a known number or whether it has an associated variance.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burgoon into the system of Kumar and Srihari because Kumar would have motivated to use Burgoon’s method of organizing dataset of value property and format to be able to meet the requirement of input data format for further process.

As per claim 6, (Original) The method of claim 1, further comprising: 

Kumar discloses a method of configuring system with a recommendation unit to produce a list of recommendations (e.g., “outputting a description of the criteria”) through collaborative filtering or content-based filtering of user dataset  (e.g., “generating the insight result”) such as, user's past behavior (items previously purchased or selected and/or numerical ratings given to those items) and behavior, preferences:

receiving an indication to provide information associated with a criteria utilized in generating the insight result; and in response to receiving the indication, outputting a description of the criteria to the user interface.  (Kumar, [FIG.2] element 104, par. [0002] Recommendation systems are applied in a variety of applications. For example, recommendation systems are used to recommend movies, music, restaurants, books, news, and various other products for user consumption. Recommendation systems typically produce a list of recommendations through collaborative filtering or content-based filtering. Collaborative filtering (CF) builds a model based on a user's past behavior (items previously purchased or selected and/or numerical ratings given to those items) and behavior of other users. Collaborative filtering methods are based on collecting and analyzing a large amount of information on users' behaviors, activities or preferences and predicting what users will like based on the similarities between users or items.)

As per claim 7. (Currently Amended) A system for providing dataset insights for a dataset, the system comprising: a memory for storing executable program code; and one or more electronic processors, functionally coupled to the memory, the one or more electronic processors configured to: receive the dataset and a user query relating to the dataset; determine a language associated with a . wherein the assigned classification is selected from a group consisting of a dimensional data classification and a measure data classification; provide the user query, the dataset including the numerical representation of the language-dependent data element and the assigned classification to a recommendation element for generating an insight result for the dataset, wherein the insight result comprises at least one result from a data analysis of the dataset based on the query; and output the insight result to a user interface.  

Claims 7 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 8, (Original) The system of claim 7, wherein the language-dependent data element is selected from a group consisting of a column header of data included in the dataset, a row header of data included in the dataset, and data included in the dataset.  

Claims 8 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 9, (Original) The system of claim 7, wherein the one or more electronic processors are configured to determine the language associated with the language-dependent data element by transmitting the at least a portion of the dataset to a language determination program via an application programming interface.  

Claims 9 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 10, (Original) The system of claim 9, wherein the language determination program provides at least one of a language type and a desired translation language.
  
Claims 10 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 11, (Original) The system of claim 7, wherein the one or more electronic processors are further configured to:   process the data to determine metadata describing a property of the dataset, the property comprising at least one selected from a group consisting of a column header associated with the dataset, a column footer associated with the dataset, and metadata associated with the dataset comprising a description of a value property type associated with a data value in the dataset, and wherein the one or more electronic processors are configured to generate the insight result by generating the insight result based on the metadata, the user query, and the dataset including the numerical representation and the assigned classification. 

Claims 11 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 12, (Original) The system of claim 7, wherein the one or more electronic processors are further configured to: receive an indication to provide information associated with one or more criteria utilized in generating the insight result; and in response to 

Claims 12 is analogous to claim 6 and is rejected under the same rationale as indicated above.

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Srihari, further in view of Ahuja and Kale et.al, US 20180052884 A1, hereinafter Kale.

As per claim 13, (Original) The system of claim 7 wherein the insight result, as displayed within the user interface, includes at least one selected from a group consisting of a graph associated with a plurality of data values of the dataset;  

Kumar discloses a method of using a data preparation module 226 that obtains the data from the data collection module 220, fuses the data in a table form (e.g., “chart, table associated with a plurality of data”) to create a dataset that is derived from user:
a chart associated with a plurality of data values of the dataset; and a pivot table associated with a plurality of data values of the dataset. (Kumar, FIG.2 element 210, 220, 226, par. [0058] As depicted in FIG. 2, the recommendation unit 104 may include and may signal the following to perform their functions: a data collection module 220 that obtains data from one or more of the storage device 212, the item server 108, and the input/output device 210 and passes it on to the data preparation module 226, a data preparation module 226 that obtains the data from the data collection module 220, fuses the data in a table form to create a dataset that is derived from user, item, and user-item interactions, and then passes it on to the model generation module 232)

Conclusively, Kumar does not explicitly discloses providing insight result a group consisting of a graph associated with a plurality of data values of the dataset.

However, Kale teaches a method of analyzing user input data interpreted in aggregate and coordinated (e.g., “insight result”) via the knowledge graph (e.g., “a graph associated with”) based on past users' interactions, inventory-related data, or both (e.g., “data values of the dataset”): (Kale, FIG.8, element 808, 814, par. [0082] “Other inputs considered by the NLU component 214 may include dialog context 816 (e.g., from context manager 218), user identity information 818 (e.g., from identity service 222), item inventory-related information 820 (e.g., from the core search engine 220 functions of an electronic marketplace), and external world knowledge 822 to improve the semantic inference of user intent from user input. Different types of analyses of these inputs may each yield results that may be interpreted in aggregate and coordinated via the knowledge graph 808. The knowledge graph 808 may for example be based on past users' interactions, inventory-related data, or both.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kale into the system of Kumar and Srihari because Kumar and combined reference would have motivated to use Kale’s method of formulating user information in terms of knowledge graph to create a model of a knowledge domain and may be able to process subject-matter experts with the help of intelligent machine learning algorithms, which provides a structure and common interface for all of user data and enables the creation of smart multilateral relations.

As per claim 14. (Currently Amended) A non-transitory computer-readable storage device comprising instructions that, when executed by one or more electronic processors, perform a set of functions to provide dataset insights for a dataset, the set of functions comprising: receiving a user query to generate an insight associated with the dataset; determining a language associated with a language-dependent data element in the dataset; converting, based on the data, the language-dependent data element into a numerical representation of the language-dependent data element and assigning a classification to the numerical representation of the language-dependent data element, wherein the assigned classification is selected from a group consisting of a dimensional data classification and a measure data classification; generating an insight result for the dataset by providing the user query and the dataset including the numerical representation of the language-dependent data element and the assigned classification to a recommendation element configured to perform a data analysis of the data based on the user query; and outputting the insight result to a user interface.  

Claims 14 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 15. (Original) The computer-readable storage device of claim 14, wherein the language- dependent data element is selected from a group consisting of a column header of data included in the dataset, a row header of data included in the dataset, and a data value included in the dataset.  

Claims 15 is analogous to claim 2 and is rejected under the same rationale as indicated above.


As per claim 16. (Original) The computer-readable storage device of claim 14, wherein determining the language associated with the language-dependent data element includes transmitting at least a portion of the dataset to a language determination program via an application programming interface.  

Claims 16 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 17. (Original) The computer-readable storage device of claim 16, wherein the language determination program provides at least one of a language type and a desired translation language. 

Claims 17 is analogous to claim 4 and is rejected under the same rationale as indicated above.
 
As per claim 18. (Original) The computer-readable storage device of claim 14, wherein the set of functions further comprising: processing the dataset to determine metadata describing a property of the dataset, the property selected from a group consisting of a column header associated with the dataset, a colunm footer associated with the dataset, and metadata associated with the dataset comprising a description of a value property type associated with a data value in the dataset, wherein generating the insight result includes generating the insight result based on the metadata, the user query, and the dataset including the numerical representation and the assigned classification. 

Claims 18 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 19. (Original) The computer-readable storage device of claim 14, further comprising: receiving an indication to provide information associated with a criteria utilized in generating the insight result; and in response to receiving the indication, outputting to the user interface a description of the criteria.

Claims 19 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 20. (Original) The computer-readable storage device of claim 14, wherein the insight result as displayed in the user interface is selected from one of: a graph associated with a plurality of values of the dataset, a chart associated with a plurality of values of the dataset, and a pivot table associated with a plurality of values of the dataset.  

Claims 20 is analogous to claim 13 and is rejected under the same rationale as indicated above.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

DATA DIMENSION IMPACT ANALYSIS, (Dixit et al., US 2018/0181619 Al) - Discloses a system and method for analyzing and causing presentation of an impact or influence of a value of a dimension on a data set


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154